Citation Nr: 1127001	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-39 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1993 to June 1997, with four months and one day of prior active duty in the Air Force.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision rendered by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the appellant's VA Form 9, Appeal to the Board of Veterans' Appeals, received by the RO in December 2007, the appellant requested a hearing at the RO before a Veterans Law Judge.  In a letter dated June 24, 2009, the appellant was advised that a hearing was scheduled for July 28, 2009.  The appellant failed to report to the hearing as scheduled.  However, in a letter received by the RO three weeks prior to the hearing on July 7, 2009, the Veteran stated that he would be unable to attend the hearing due to inability to obtain time off from work and due to travel costs associated with traveling to the RO.  He requested that the hearing be rescheduled to another date.  

Pursuant to 38 C.F.R. § 20.700(c), the appellant may request a different date for a hearing within 60 days from the date of the letter notifying him of the hearing.  The grounds for the request need not be stated.  38 C.F.R. § 20.700(c) (2010).  Here, the appellant has requested that the hearing be rescheduled.  

To date, the appellant has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2010).


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing at the RO before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2010).  Appropriate notification should also be provided to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


